Cross appeal by respondent-appellant Mandell & Corsini, Inc., dismissed. The cross appeal was not perfected in accordance with the rules of this court (see Howe Ave. Nursing Home v Nafus, 54 AD2d 686). Judgment of the Supreme Court, Westchester County, entered June 16, 1976, as amended by a judgment of the same court, entered December 7, 1976, affirmed, with one bill of costs jointly to *909plaintiffs appearing separately and filing separate briefs. No opinion. Hopkins, J. P., Shapiro, Hawkins and O’Connor, JJ., concur.